Proceeding pursuant to CPLR article 78 to review a determination of respondent State commissioner, dated August 19, 1977, and made after a statutory fair hearing, which affirmed the determination of the local agency, denying petitioner’s request for an additional grant of public assistance to be used for the purchase of furniture. Determination annulled, on the law, without costs or disbursements, petition granted, and matter remanded to the respondent State commissioner for a determination of the amount of assistance to be provided. The record shows that petitioner and her family, recipients of aid to dependent children, lost all of their furnishings when they were evicted from their apartment and their furniture was confiscated by the landlord. Petitioner did not thereby suffer a "catastrophe” within the meaning of subdivision 6 of section 131-a of the Social Services Law and the regulations promulgated pursuant thereto (see Matter of Nazario v New York City Comr. of Social Servs., 37 AD2d 630; Matter of Howard v Wyman, 28 NY2d 434). However, petitioner and her family were thereby rendered "destitute” and were entitled to "emergency assistance” pursuant to section 350-j of the Social Services Law (Matter of Bates v Wyman, 36 AD2d 854). Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.